Citation Nr: 1308466	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-33 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant's character of discharge is a complete bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The appellant served from September 2007 to July 2008.  He was discharged under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The appellant had a single period of service from September 2007 to July 2008, and was discharged under other than honorable conditions.

2. The misconduct committed by the appellant in service was willful and persistent.  It did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service.  

3. The appellant was not insane at the time he committed the in-service misconduct.

4. The appellant's discharged is considered dishonorable.



CONCLUSION OF LAW

The character of the appellant's discharge from September 2007 to July 2008 is a bar to VA benefits. 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12, 3.354 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

However, the U. S. Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable. See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim. VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

In any event, a pre-decisional notice letter dated September 2008 informed the appellant that his service had been characterize5 as less than honorable.  The RO requested that the appellant provide information regarding the events that led to his discharge, to include any supporting statements or evidence, as well as a statement indicating why he believed his service was honorable.  He was also informed of his right to have a personal hearing.  The appellant was provided a hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  At the start of the hearing, the VLJ clarified the issue on appeal.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

Legal Criteria and Analysis

The issue before the Board is whether the appellant's character of discharge for his period of service from September 2007 to July 2008 is a bar to eligibility for VA compensation benefits. 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition). 38 C.F.R. § 3.12(c).

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 38 C.F.R. § 3.12(d).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The appellant submitted a claim for compensation in August 2008.  In an April 2009 administrative decision, the RO found that the appellant's character of discharge is a statutory bar to VA benefits for the period of service from September 2007 to July 2008.

The appellant's personnel records indicate he underwent treatment for frostbite.  Service personnel records indicate the appellant failed to report back to the School of Infantry-East following convalescent leave from the Medical Rehabilitation Platoon.  The appellant had an unauthorized absence from March 7, 2008, to April 10, 2008.  He returned after being absent 34 days and tested positive for illegal use of marijuana while in an unauthorized absence status.  Following a summary court martial, the appellant was sentenced to a period of confinement of 29 days, reduction in rate to pay grade E-1, and forfeiture of pay for one month.  Service personnel records indicate that the appellant was given time and encouragement to rehabilitate himself, but demonstrated nothing to indicate his value to the Marine Corps.  The record also indicates the appellant had two pre-service waivers for possession of marijuana in 2006 and 2007. 

A DD Form 214 reflects the appellant's period of duty concluded with a character of discharge as under other than honorable for service from September 2007 to July 2008.  The narrative reason for separation was listed as misconduct due to drug abuse.

In his January 2013 Board hearing, the appellant related having frostbite in the toes incurred in the line of duty.  The appellant stated that he was aware that his time off for additional medical treatment was not authorized, and that he was not able to detect the presence of marijuana in the cigar he smoke during his period of unauthorized absence.  

In an August 2010 statement, the appellant suggested that he had psychiatric problems that caused his misconduct during the period of service.  However, the Board notes that service treatment records shortly before separation showed no psychiatric diagnosis or condition.  Furthermore, the appellant has not argued nor produced any evidence that he was insane at the time he committed the offenses of which the above summary court martial convicted him.

Having reviewed the evidence in this case, the Board finds that the appellant had other than honorable service from September 2007 to July 2008 due to willful and persistent misconduct.  The record shows a pattern of behaviors that may be characterized as willful-intentional or deliberate-in that there is no evidence of coercion or mental incapacity to suggest that it was otherwise.  While the appellant reports that he was unaware that the cigar he smoke during his period of unauthorized absence contained marijuana, the Board finds that this does not weigh in favor of the appellant's claim.  Passive participation is not a mitigating factor with regard to the Veteran's drug use considering the appellant's history of drug possession and marijuana use.  Moreover, the appellant stated at the Board hearing that he knew his leave was not authorized thus demonstrating conduct that disregarded military authority during that 34 day period.  Therefore, the Board finds that willful and persistent misconduct is shown.  The discharge was not due to a minor offense and the service was not otherwise honest, faithful and meritorious.

Accordingly, the appellant's character of discharge for his period of service from September 2007 to July 2008 is considered to have been issued under dishonorable conditions, and is a complete bar to VA benefits, other than health care under 38 U.S.C. Chapter 17. 38 C.F.R. § 3.360(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56.


ORDER

The character of the appellant's service from September 2007 to July 2008 is a bar to entitlement to VA benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


